Exhibit EXECUTION VERSION Collaboration and License Agreement among Cardiome Pharma Corp., Merck Sharp & Dohme (Switzerland) GmbH and Merck & Co., Inc. Summary of Contents Article 1 Interpretation 1 Article 2 Scope of Collaboration; Development of Products 16 Article 3 Regulatory Matters 21 Article 4 Commercialization of Products 25 Article 5 Trademark Prosecution and Registration 28 Article 6 Manufacture and Supply of Product 29 Article 7 Compliance; Reports and Information 32 Article 8 Governance of the Collaboration 32 Article 9 License Grants 37 Article 10 Right to Sublicense 39 Article 11 Payments 40 Article 12 Confidentiality 46 Article 13 Intellectual Property Rights 49 Article 14 Patent Filing, Prosecution and Maintenance 50 Article 15 Legal Actions 53 Article 16 Term and Termination 55 Article 17 Consequences of Termination of Agreement 57 Article 18 Representations and Warranties 63 Article 19 Indemnification 63 Article 20 Standstill 66 Article 21 Conditions to Closing; HSR Act 67 Article 22 Miscellaneous 69 Table of Contents Article 1 Interpretation 1 1.1 Definitions 1 Article 2 Scope of Collaboration; Development of Products 16 2.1 Scope of Collaboration; Objectives of the Development Program 16 2.2 Technology Transfer 16 2.3 Key Employees 17 2.4 Global Development Plan 18 2.5 Updates; Proposals for Inclusion in the Global Development Plan 18 2.6 Responsibility for Development and Manufacturing Development of Products 18 2.7 Responsibility for Development Costs 19 2.8 Cardiome Incurred Development Costs 19 2.9 Right of Access to Data 20 2.10 DMF 21 Article 3 Regulatory Matters 21 3.1 Ownership and Maintenance of Regulatory Approvals 21 3.2 Adverse Drug Event Reporting and Post Marketing Surveillance 22 3.3 Assistance 23 3.4 Compliance 23 3.5 General Regulatory Matters 23 3.6 Product Recalls or Withdrawal 24 3.7 Notification of Complaints 25 3.8 Notification of Threatened Action 25 3.9 Co-operation with Other Licensees 25 Article 4 Commercialization of Products 26 4.1 Co-Promotion Territory Commercialization Plan 26 4.2 Responsibility for Commercialization of Products in the ROW Territory 26 4.3 Responsibility for Commercialization of Products in the Co-Promotion Territory 26 4.4 Commercial Diligence 27 4.5 Co-Promotion Option 27 Article 5 Trademark Prosecution and Registration 28 5.1 Option to CARDIOME Product Trademarks 28 5.2 Product Trademarks in the Co-Promotion Territory 29 5.3 Product Trademarks in the ROW Territory 29 5.4 Product Marking 29 Article 6 Manufacture and Supply of Product 29 6.1 Clinical Supply 29 6.2 Commercial Supply 30 6.3 Manufacturing and Reduction of Cost of Goods Sold 30 6.4 Access to Manufacturing 31 Article 7 Compliance; Reports and Information 32 7.1 Compliance 32 7.2 Cooperation 32 7.3 Reports 32 Article 8 Governance of the Collaboration 32 8.1 Joint Steering Committee 32 8.2 Joint Commercialization Committee 34 8.3 Product Development Team 36 8.4 Alliance Managers 36 - i - Article 9 License Grants 37 9.1 CARDIOME Grant re: IV Product 37 9.2 CARDIOME Grant re: Oral Product 37 9.3 MERCK Grant re: Development Program 38 9.4 MERCK Grant re: Co-Promotion License 38 9.5 MERCK Option for Grant under Fujisawa Technology 38 9.6 Disclosure of Know-How and Patents 38 9.7 Exclusivity 38 9.8 Right of First Negotiation for Animal Health 39 9.9 Rights Licensed to Astellas 39 Article 10 Right to Sublicense 39 10.1 Sublicenses 39 10.2 No Other Rights 40 Article 11 Payments 40 11.1 Up-front Fee 40 11.2 Line of Credit 40 11.3 Development and Regulatory Milestones 40 11.4 Sales Milestones 41 11.5 Occurrence of Milestone Events; Combination Clinical Studies 41 11.6 Royalties Payable to CARDIOME on IV Products 42 11.7 Royalties Payable to CARDIOME on Oral Products 42 11.8 Royalty Adjustment for Cost of Goods Sold of the Oral Product 43 11.9 Exceptions from Royalties 43 11.10 Co-Promotion Does not Affect Payment Obligations 43 11.11 Generic Product 44 11.12 Limit on Royalty Reductions 44 11.13 Payment Dates and Reports 44 11.14 Records; Audit Rights 44 11.15 Overdue Royalties and Milestones 45 11.16 Withholding Tax 45 11.17 Payments; Foreign Currency Exchange 46 Article 12 Confidentiality 46 12.1 Confidentiality Obligations 46 12.2 Term of Obligations of Confidence 46 12.3 Limited Disclosure 46 12.4 Employees and Consultants 47 12.5 Publicity 47 12.6 Publications and Presentations 48 12.7 Prior Approved Publication 49 Article 13 Intellectual Property Rights 49 13.1 CARDIOME Intellectual Property Rights 49 13.2 MERCK Intellectual Property Rights 49 13.3 Joint Technology Rights 49 13.4 Patent Coordinators 49 13.5 Inventorship 49 13.6 Rights to Third Party Technology Post Development 50 Article 14 Patent Filing, Prosecution and Maintenance 50 14.1 CARDIOME Prosecution Rights 50 14.2 MERCK Prosecution Rights 51 14.3 Joint Patents 51 14.4 Information and Cooperation 51 14.5 Patent Term Adjustments 52 - ii - 14.6 Abandonment 52 14.7 Astellas Agreement 52 14.8 Updates to CARDIOME Patents 53 Article 15 Legal Actions 53 15.1 Notice of Third Party Infringement 53 15.2 MERCK Right to Address Third Party Infringement 53 15.3 No Settlement of Third Party Infringement 53 15.4 Right to Representation respecting Third Party Infringement 53 15.5 Cooperation respecting Third Party Infringement 54 15.6 Allocation of Proceeds respecting Third Party Infringement for Products 54 15.7 Defense of Claims 54 15.8 Co-operation with Other Licensees 55 Article 16 Term and Termination 55 16.1 Term 55 16.2 Unilateral Right to Terminate 55 16.3 Termination for Breach 56 16.4 Termination for Insolvency 56 16.5 Breaches, Insolvency and Termination Respecting MERCK 56 Article 17 Consequences of Termination of Agreement 57 17.1 Termination by CARDIOME under Section 16.2.4, 16.3 or 16.4 or by MERCK under Section 16.2.1 or 16.2.2 57 17.2 Consequences in Lieu of Termination by MERCK pursuant to Section 16.3 or 16.4 61 17.3 Surviving Provisions 62 17.4 Early Termination of Committee Activity 62 Article 18 Representations and Warranties 63 18.1 Mutual Representations and Warranties 63 18.2 Additional Representations of CARDIOME 63 Article 19 Indemnification 64 19.1 Indemnification of MERCK by CARDIOME 64 19.2 Indemnification of CARDIOME by MERCK 65 19.3 Conditions to Indemnification 65 19.4 Warranty Disclaimer 65 19.5 No Warranty of Success 65 19.6 Limited Liability 66 Article 20 Standstill 66 20.1 Limited Rights 66 20.2 Irreparable Harm 67 Article 21 Conditions to Closing; HSR Act 67 21.1 HSR Filing 67 21.2 Satisfaction of Conditions; Effective Date 68 21.3 Portions of Agreement Effective as of Execution Date 68 21.4 Conduct of CARDIOME’s Business During the HSR Act Waiting Period 68 Article 22 Miscellaneous 69 22.1 Amendment; Waiver 69 22.2 Arbitration 69 22.3 Assignment; Change of Control 70 22.4 Binding Effect 71 22.5 Counterparts 71 22.6 Force Majeure 72 22.7 Further Assurances 72 22.8 Governing Law 72 - iii - 22.9 Guarantee of Certain Obligations 72 22.10 Headings 73 22.11 Integration; Severability 73 22.12 Interpretation 73 22.13 No Third Party Beneficiaries 73 22.14 No Solicitation 73 22.15 Notices 73 22.16 Purposes and Scope 75 - iv - Collaboration and License Agreement This Collaboration and License Agreement (this “Agreement”) is entered into as of April 8, 2009 (the “Execution Date”), by and among Cardiome Pharma Corp., a Canadian corporation with offices at 6190 Agronomy Rd., 6th Floor, Vancouver, B.C., Canada, V6T 1Z3 (“CARDIOME”), Merck Sharp & Dohme (Switzerland) GmbH, a company organized under the laws of Switzerland with offices at Rue de Lausanne 27, Sion, 1950, Switzerland (“MSD Switzerland”), and Merck & Co., Inc., a corporation organized under the laws of New Jersey with offices at One Merck Drive, Whitehouse Station, NJ 08889-0100, U.S.A. (“Merck & Co.” and, collectively with MSD Switzerland, “MERCK”). Each of MSD Switzerland, Merck & Co. and CARDIOME is sometimes referred to individually herein as a “Party” and collectively as the “Parties.” WHEREAS, CARDIOME has developed and controls certain technology, intellectual property, and proprietary materials related to rhythm control agents, including its proprietary clinical candidate compound Vernakalant; and WHEREAS, MERCK is engaged in the research, development and commercialization of human therapeutics; and WHEREAS, CARDIOME has developed both an injectable intravenous dosage form and an oral dosage form of Vernakalant, and has entered into an agreement with Astellas (as defined below) pursuant to which it has granted to Astellas certain rights to the injectable and intravenous dosage forms of Vernakalant in the Excluded IV Territory (as defined below); WHEREAS, the Parties desire to enter into a collaboration for the purpose of developing and commercializing certain products containing or derived from Vernakalant, in injectable intravenous and oral dosage forms, for all uses in humans for all indications worldwide, excluding, in respect of the injectable and intravenous dosage forms of Vernakalant, in the Excluded IV Territory; NOW, THEREFORE, in consideration of the mutual covenants contained herein, and for other good and valuable consideration, the Parties hereto, intending to be legally bound, hereby agree as follows: Article 1Interpretation 1.1Definitions Whenever used in this Agreement with an initial capital letter, the terms defined in this Article 1 shall have the meanings specified. 1.1.1“$” means US dollars. 1.1.2“AAA” means the American Arbitration Association. 1.1.3“Abandonment Party” has the meaning set out in Section 14.6. 1.1.4“Adjusted Amount” has the meaning set out in Section 11.8. 1.1.5“Advances” has the meaning set out in Section 11.2. 1.1.6“AE” has the meaning set out in
